Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Allowable Subject Matter

Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “adjustable stabilizing circuitry, coupled to at least one of the force voltage circuit or the force current circuit, the stabilizing circuitry adjustably configurable in response to whether at least one of the current clamp or the voltage clamp is operating in an active clamping mode” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 9, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 10, the prior art of record does not teach claimed limitation: “a compensation network; and a precharge circuit, configured to initialize the compensation network for mode switching the compensation network between operating modes” in combination with all other claimed limitations of claim 10.
Regarding Claims 11 – 17, the claims are allowed as they further limit allowed claim 10.
Regarding Claim 18, the prior art of record does not teach claimed limitation: “stabilizing at least one of the forced current or the forced voltage using adjustable stabilizing circuitry in response to whether at least one of voltage clamping or current clamping is occurring at the output node” in combination with all other claimed limitations of claim 18.
Regarding Claims 19 – 20
The closest references are found based on the updated search:
Weeman (US 2020/0400751 A1) discloses a method for estimating an unknown load coupled to a test and measurement instrument, comprising: acquiring a voltage at a circuit node between a current sensor and a device under test, wherein the device under test presents the unknown load to the test and measurement instrument; determining an output voltage forced on the current sensor; determining a current through the device under test using the current sensor; and determining an estimated value of the load based on the voltage at the circuit node, the current, and the output voltage (see claim 13).
Messier et al. (US 2020/0309849 A1) suggests a test system comprising: power amplifier circuitry to force voltage or current to a test channel; and one or more processing devices configured to control the power amplifier circuitry to comply with a compliance curve, the compliance curve relating output of the voltage to output of the current, where according to the compliance curve maximum current output increases as an absolute value of voltage output increases (see claim 1).
Shen et al. (US 2019/0067056 A1) teaches a voltage source; a current measuring device; devices under test connected to the voltage source on a first side and connected to the current measuring device on a second side; pass transistors connected between each device under test and the current measuring device; a decoder selectively providing a pass signal to each pass transistor, the decoder selecting the device for testing; efuses, each of the efuses being connected to the second side of a different one of the devices under test between a device under test and a corresponding pass transistor, the efuses breaking an electric circuit for the device under test from the voltage source upon failure of the corresponding device under test; resistors, each of the resistors being connected to a different one of the efuses, the resistors providing a low resistance path to ground during normal stress conditions and 
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 10, and 18, therefore claims 2 – 13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        6/8/2021